      Case 1:05-cv-02337-TSC-DAR Document 390 Filed 08/01/19 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JAMES H. ROANE, JR., et al.,                    )
                                                )
                Plaintiffs,                     )
                                                )        Civil Action No. 05-2337 (TSC) (DAR)
                        v.                      )
                                                )
WILLIAM BARR, Attorney General,                 )
U.S. Department of Justice, et al.,             )
                                                )
            Defendants.                         )
_____________________________                   )


                               DEFENDANTS’ STATUS REPORT

         Defendants, through undersigned counsel, respectfully submit this Status Report pursuant

to the Court’s April 25, 2016, Minute Order.

        On July 25, 2019, Defendants filed the Notice of Adoption of Revised Protocol in this case.

(ECF. 365). Under the Revised Protocol, a lethal substance different than the ones addressed by

Plaintiffs in their Complaint will be used and, thus, Plaintiffs’ Complaint as currently framed is

moot. Accordingly, Plaintiffs should amend the Complaint to reflect their claims about the new

protocol prior to the resumption of active litigation.

        Although Defendants suggested extending the deadline for this status report to allow time

for the parties to confer about future proceedings in this case, especially in light of the fact that the

names of a number of the plaintiffs’ representatives were not available and/or confirmed until last

night and just this afternoon, Plaintiffs declined. Given the length of time that the case has been

dormant, Defendants believe that the parties would benefit from a status conference in advance of

filing any motions.

                                                Respectfully submitted,
Case 1:05-cv-02337-TSC-DAR Document 390 Filed 08/01/19 Page 2 of 3



                              JESSIE K. LIU, D.C. Bar. No. 472845
                              United States Attorney


                              DANIEL F. VAN HORN, D.C. Bar No. 924092
                              Chief, Civil Division


                          By: /s/     Denise M. Clark
                              Denise M. Clark, D.C. Bar No. 479149
                              Assistant United States Attorney
                              Civil Division
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              Tel: (202) 252-6605
                              Email: Denise.Clark@usdoj.gov
      Case 1:05-cv-02337-TSC-DAR Document 390 Filed 08/01/19 Page 3 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

JAMES H. ROANE, JR., et al.,                  )
                                              )
                Plaintiffs,                   )
                                              )       Civil Action No. 05-2337 (TSC) (DAR)
                        v.                    )
                                              )
WILLIAM BARR, Attorney General,               )
U.S. Department of Justice, et al.,           )
                                              )
            Defendants.                       )
_____________________________                 )

                                        [Proposed] Order

         Upon consideration of Defendants’ Motion to Extend Time to File A Status Report, and

the entire record therein, Defendants’ motion is hereby GRANTED.      The parties are ordered to

file a joint status report on or before August 14, 2019.



SO ORDERED.


Dated:                                        ____________________________________
                                              TANYA S. CHUTKAN
                                              United States District Judge
